Citation Nr: 0511966	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran is competent to handle the disbursement 
of VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman







INTRODUCTION

The veteran served on active duty from March 1971 to 
September 1973.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2003 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The case was previously before the Board in December 2003, 
when it was remanded for additional development.  The 
requested development having been accomplished, the case is 
again before the Board for appellate adjudication.


FINDING OF FACT

The veteran lacks the mental capacity to contract or mange 
his own affairs, including disbursement of funds without 
discretion.


CONCLUSION OF LAW

The veteran is not competent for VA purposes.  38 C.F.R. § 
3.353 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in March 2002; the statement of the case dated 
in October 2002; the supplemental statement of the case in 
October 2004; and the letter dated in August 2004.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The August 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
medical examination and opinion regarding the issue of 
competence decided herein have been obtained in this case.  
The available medical evidence is sufficient for an adequate 
determination.  Although the Board notes that there is no 
field report of record to support the January 2001 
certificate referenced below, the Board concedes that it 
recommended that the veteran be rated as competent, in view 
of the certificate's appointment of the veteran as payee 
under supervised direct payment procedures.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA as to the issues addressed in this decision have 
been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  A mentally incompetent person is one who 
because of injury or disease lacks the mental capacity to 
contract or to manage his or her own affairs, including 
disbursement of funds without limitation.  38 C.F.R. § 
3.353(a).

Unless the medical evidence is clear, convincing and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his affairs, 
including the disbursement of funds without limitation, such 
doubt will be resolved in favor of competency.  38 C.F.R. § 
3.353(d).

Factual Background.  A January 2001 certificate, without an 
associated field report, appointed the veteran as payee for 
his benefit payments under supervised direct payment 
procedures.

A subsequent December 2001 field examination reflects that 
the veteran was described as "extremely dysfunctional," and 
his social activities were comprised of drinking and drugs 
with his friends.  Indeed, the examiner indicated that the 
veteran appeared to be living under the influence of either 
alcohol or drugs.  In light of the veteran's condition, the 
examiner recommended that someone be appointed fiduciary and 
legal custodian.

The veteran was afforded a VA mental examination in February 
2002, when he appeared extremely unkempt.  Specifically, he 
was unshaven, dirty, and had a strong body odor.  His glasses 
were in need of repair and, in the examiner's opinion, the 
veteran left a definite impression of not being able to take 
care of his personal needs adequately.  The examiner noted 
that the veteran was last hospitalized from June 1999 to July 
1999 due to alcohol abuse and psychotic behavior.  The 
veteran reported that he had not been hospitalized since that 
time.  He was placed on medications, including Risperdal, 
although he reported that he had not been very compliant with 
taking his medication.  Additionally, the veteran reported 
that he was still drinking heavily, although he had tried to 
cut back.  During a typical week, he drank approximately two 
pints of whiskey and several six-packs of beer.  He also 
reported smoking marijuana and using cocaine on occasion.  
The veteran had a girlfriend who lived with him "on 
occasion."  He did not socialize much, and had not been 
employed on a full time basis since 1978.  

On examination, the veteran's communication skills were 
adequate, and he was lucid although defensive at times.  The 
examiner concluded that the veteran's thought process was 
quite disturbed and inappropriate.  For instance, the veteran 
brought a bag full of clothes to the examination, and told 
the examiner that he was going to go down the hall to do his 
laundry at the inpatient facility.  He was surprised when 
told that this facility was only for inpatients, and the 
examiner observed that "doing his laundry ha[d] not been a 
priority for him in many months."  The veteran did not 
display or express any suicidal or homicidal thoughts, 
ideations, or plans.  The examiner noted, however, that 
because of the veteran's paranoia and drinking problem, that 
he did not get the nutrition or sleep he needed.  The veteran 
was oriented as to time, place, person, and situation, and 
was able to carry on a conversation in a generally 
appropriate manner.  He reported some short-term memory loss 
and an inability to concentrate well, which he believed had 
prevented him from working full-time since 1978.  The rate 
and flow of the veteran's speech, although slow, was usually 
relevant and logical.  He did not appear to experience marked 
panic or anxiety attacks of a clinical degree, although he 
did report that he felt paranoid at times and that he often 
heard strange sounds at his home, which he investigated 
frequently.  His mood appeared to be slightly depressed and 
hostile.  He also stated that "people are planning to get 
him," although when asked to explain this statement further, 
he referred to terrorist activities in the country, which the 
examiner concluded was a "rather normal response."  
Clinical diagnoses were of (1) alcohol dependency and (2) 
schizophrenia, paranoid type, by history.

Regarding the issue of competency, the examiner stated:

It is not felt by this examiner that 
this veteran is competent to manage 
his benefit payments in his own best 
interest.  The primary reason for this 
is his alcoholism and substance abuse 
rather than his psychiatric 
involvement.  That is, the veteran has 
not shown sufficient motivation to 
quit abusing alcohol, and no doubt, 
this is his primary concern daily.  
That is, drinking and thinking about 
drinking seems to take up most of the 
veteran's time.  Although encouraged 
to get info an alcohol treatment 
program, the veteran became quite 
defensive and is still in a process of 
rationalization that he can cut back 
and stop using alcohol once he decides 
to.  This irrational thought process 
tends to support the incompetency.

A May 2002 field examination report indicates that the 
veteran "was barely understandable, slurring and may have 
been hung over or high.  He was dirty, disheveled and his 
home appeared the same way.  He obviously still drinks!"  
Diagnoses were of alcoholism, substance abuse, schizophrenia, 
and cirrhosis of the liver.  The examiner concluded that the 
veteran "has no capacity to handle his finances."  A May 
2002 certificate recommends that a legal custodian act as 
payee for the veteran's benefits.

VA outpatient treatment records, dated from April 2003 to 
September 2004, reflect that the veteran had been in 
psychiatric treatment for two and a half years.  A social 
work visit in October 2003 showed that the veteran had been 
drinking a pint of liquor and some wine, although he declined 
counseling for the drinking or psychiatric issues.  He stated 
that he would walk home.

Analysis.  Based on the aforementioned evidence, the Board 
concludes that the veteran is not competent to handle the 
disbursement of his VA funds.  A determination of 
incompetency has been reached only after consideration of 
medical statements, to include the February 2002 VA 
psychiatric examination and May 2002 field report, which 
specifically concluded that the veteran was incapable of 
managing his affairs independently.  In addition, medical 
records showing the veteran's continuing likelihood of 
psychiatric problems, to include schizophrenia, as well as 
his tendency to noncompliance with medication and substance 
abuse, serve to corroborate medical opinions that he is 
incapable of managing his own affairs.  

The veteran has expressed his belief that that he is 
competent to handle his VA funds.  However, as a layman, he 
simply is not qualified to render a probative opinion 
concerning his capacity to handle disbursement of his VA 
funds.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He has provided no countervailing medical evidence 
to rebut the medical evidence in the claims file supporting a 
determination of incompetency.  

For these reasons, the Board determines that the veteran is 
not competent to handle the disbursement of his VA funds, so 
his claim must be denied because the preponderance of the 
evidence is unfavorable - meaning there is no reasonable 
doubt to resolve in his favor concerning this.  38 C.F.R. §§  
3.102, 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

As the veteran is incompetent for VA purposes, his appeal is 
denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


